Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmukler et al. (US 4600746) in view of Ookubo et al. (US 20180245028).
The primary reference discloses a polyvinyl alcohol alloy which is a blend of ungrafted polyvinyl alcohol and polyvinyl alcohol grafted with a polymer of an unsaturated carboxylic acid as in applicants “A” and “B” components respectively (document claim 1). Note Table 1 for modification of the polyvinyl alcohol at a level of 20-40% as in claim 4. Note example 3 where most of the anhydride of the graft copolymer disappears (indicating reaction via grafting) and hence most of the material of example 3 should be graft as in claim 5.
While “b” of document claim 1 recites a “functional polymer” comprising “a carboxylic acid” which could also be construed as applicants component “C”, instant claim 1 recites a composition comprising components A, B “and” C and thus implies a combination of three components, not just two components and thus does not disclose a composition of B “and” C by any reasonable interpretation. 
However, note the secondary reference at paragraph 72 disclosing that amino acids may be used to plasticize polyvinyl alcohol compositions. Hence it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add amino acids to the composition of the primary reference in order to plasticize the material of the primary reference absent any showing of surprising or unexpected results. 

Schmukler does not teach or suggest a block copolymer as in claim 2 or a carboxylic acid containing polymer as in claim 6, a polyamine, an aqueous solution or slurry as in claims 8 and 9 or the devices of claims 10 or 11. 
Claims 2 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-11-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765